DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's 8-15-22 election with traverse of Group I (claims 1-12) is acknowledged.  The traversal is on the ground(s) that i) WO2016/100847 (“’847”) teaches a post-fabrication method rather than claim 1’s in situ method, and ii) that the claims, as currently amended, share a common technical feature not taught or suggested by the prior art (i.e. a special technical feature).  This is not found persuasive.  Regarding i), as the Groups’ common technical feature was identified to be the product made by claim 1’s method, the common technical feature is regarded as a product-by-process feature.  As such, process limitations associated therewith are not accorded patentable weight, except to the extent that they suggest structural features of the resulting product.  See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985), In re Brown, 173 USPQ 688, 688 (CCPA 1977), and In re Fessman, 180 USPQ 324, 326 (CCPA 1977); MPEP 2113.  As detailed in the 6-14-22 Restriction Requirement (“R/R”), the structural and/or compositional features so suggested were taught by ‘847 as detailed in the R/R (see also R/R at fn. 1); the newly-inserted limitations in claim 1 (from now-cancelled claim 4) are regarded as properties of the product-by-process product, and as such are reasonably expected to be present within ‘847’s cited composite material.  Regarding ii), this argument merely shows that the requisite unity of invention was present a priori.  However, as detailed in the R/R and above, ‘847’s cited teachings destroy the unity of invention a posteriori.  The R/R is still deemed proper and is therefore made FINAL.  Claims 13-15 are withdrawn from further consideration per 37 CFR 1.142(b) as drawn to a nonelected Group, there being no allowable generic or linking claim.

Claim Objection/Potentially Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The most pertinent prior art of record, detailed below, does not teach or suggest employing an anionic cellulose microfiber within the claimed method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “polymer-like properties”, but does not detail how much “like” a polymer that the claimed “substitute polymer” must be to meet or infringe the claim, giving rise to confusion as to the claimed scope and how to avoid infringement thereof.  MPEP 2173.02.  As such, claim 9 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  MPEP 2173.05(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kharul et al., US 2015/0367294 (published 12-24-15) (“Kharul”) as illustrated by Yagi et al., US 4,781,977 (1988) (“Yagi”)1.  Regarding claims 1, 7, and 11, Kharul discloses a method comprising 1) mixing a solution of an organic ligand precursor such as benzene tricarboxylic acid (“BTC”) and a solution of (an anionic) polymer (i.e. hydrolyzed polyacrylonitrile, “Hy-PAN”) to give a mixed solution, and 2) adding a metal salt such as Cu(NO3)2 to the mixed solution, thereby giving a composite matrix comprising the polymer and formed CuBTC MOFs (i.e. CuBTC-Hy-PAN and/or CuBTC-PAN); the MOFs are reasonably expected to be adhered to the matrix’s (Hy-PAN and/or PAN) polymer and uniformly dispersed in the matrix as claimed, given the solution phase reactions and reagent mixing.  See Kharul at, e.g., par. 41-42, 64, 69, and 75; Ex. 1-3.  While Kharul does not specifically disclose that its PAN is an anionic polymer per claim 1 nor a poly(acrylic acid) (“PA”) derivative per claim 7, Yagi states that PAN is a known PA derivative.  See Yagi at, e.g., col. 3, ln. 44-46.  As such, Kharul’s PAN is regarded as an anionic polymer per claim 1.  Were it otherwise, claim 7 would be rejected under 35 U.S.C. 112(d)/4th par. for failing the two-way infringement test (MPEP 608.01(n)III), since it could conceivably be infringed without also infringing its base claim.  See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).
Regarding claim 2, Kharul’s PAN, prior to hydrolyzation, is mixed with ZnCl2 to form a “doped” solution (which is understood to mean that the ZnCl2 is doped/intercalated within the PAN); the ZnCl2 is reasonably expected to remain present in Kharul’s step 1) as Kharul presents no disclosure/evidence that the “doped” ZnCl2 is eluted or otherwise removed from the PAN, even after Hy-PAN is formed therefrom.  See Kharul at, e.g., par. 86-87.
Regarding claim 5, as Kharul’s CuBTC MOFs are crystalline, i.e. have regular/repeating unit cell shapes, the claimed structural configuration/property is reasonably expected to be present.  See id. at, e.g., par. 69 and 83.
Regarding claim 6, Kharul employs 136 g of PAN, which is hydrolyzed with NaOH (i.e. gains mass by replacing H+ with Na+, changing the 53.06 g/mol unit formula (C3H3N)n to the 75.05 g/mol (C3H2NaN)n); its CuBTC is formed from 10 g BTC and 16 g Cu(NO3)2.  See id. at, e.g., Ex. 1-3.  As {(10+16)/[136 x (75.05/53.06)]} x 100% = ~13.51%, Kharul’s composite matrix comprises ~13.51wt% MOFs, within and anticipating the claimed range.  MPEP 2131.03.
Regarding claim 12, Kharul’s BTC-comprising solution also comprises triethylamine (“TEA”), whose pKb is within the claimed range per p. 7, ln. 3-5 of the specification-as-filed.  See Kharul at, e.g., par. 88.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kharul as illustrated by Yagi (herein collectively “KY”)2.  Regarding claim 3, Kharul teaches that MOF-based composite matrixes are desirably employed with “flexible organic polymeric membranes” to desirably enable their “fabrication into continuous sheets for practical applications.”  See Kharul at, e.g., par. 3.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kharul’s overall methodology by employing a flexible polymer within its composite matrix production process, to thereby achieve Kharul’s taught advantage of desirably enabling the resulting matrix composites to be “fabricated into flexible sheets [and] commercially beneficial patterns, and [be] amenable to easy large scale production and possess high pressure stability.”  See id.; see also MPEP 2143 I.(G).  Further, employing/adding the flexible polymer at any step in Kharul’s process, such as mixing it with Kharul’s anionic polymer to give an anionic polymer-containing solution as claimed, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the absence of criticality/unexpected results, which are not evident from the application-as-filed.  MPEP 2144.04 IV.C.

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kharul as illustrated by Yagi (herein collectively “KY”)3, in view of the 2016 ACS Applied Materials & Interfaces article (cited in applicant’s 6-15-20 IDS) (“AMI”).  Regarding claim 8, while KY does not employ an alginate as its anionic polymer, AMI so teaches.
AMI teaches that (sodium) alginate is effectively employed with CuBTC (aka HKUST-1, see AMI at, e.g., Fig. 4(C)) for in situ MOF growth (such as Kharul’s); AMI teaches that alginate is a natural product “derived from brown seaweed,” i.e. is widely and inexpensively available.  See AMI at, e.g., Intro. (esp. par. 4-5 thereof).  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KY’s overall methodology by employing (sodium) alginate as taught by AMI i) instead of KY’s PAN/Hy-PAN, given AMI’s teaching that (sodium) alginate is a (cheap, widely available) natural polymer product, thereby desirably reducing the cost (financial and perhaps environmental) of making KY’s composite matrix, and/or ii) in conjunction with KY’s PAN/Hy-PAN, as it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ November 19, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: a rejection under sec. 102 is proper even if an illustrative reference is cited in addition to the primary prior art reference, so long as the illustrative reference is cited merely to show that certain facts were known to be inherent by the primary reference, even though the primary reference may be silent on such facts.  See MPEP 2131.01 III.
        2 Yagi is not meant to be combined with Kharul, as detailed above.
        3 While Yagi is not meant to be combined with Kharul as detailed above; AMI is meant to be combined with Kharul.